[Cite as State v. Freeman, 2018-Ohio-2936.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 106363




                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                        MAURICE FREEMAN

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                   Case No. CR-01-410924-ZA

        BEFORE: Stewart, P.J., Celebrezze, J., and Keough, J.

        RELEASED AND JOURNALIZED: July 26, 2018
FOR APPELLANT

Maurice Freeman, pro se
Inmate No. 431957
Marion Correctional Institution
P.O. Box 1812
Marion, OH 43301


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Katherine Mullin
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

        {¶1} Defendant-appellant Maurice Freeman, appearing pro se, appeals the trial court’s

denial of his motion to “correct clerical error * * * and correct sentence.” We find no error as

Freeman’s claims are barred by the doctrine of res judicata, are moot, and have no merit.

        {¶2} In 2001, a jury found Freeman guilty of aggravated murder with one- and three-year

firearm specifications. Separately, the trial court found him guilty of having weapons while

under disability. The court sentenced Freeman to a term of 20 years to life in prison for the

aggravated murder, to be served subsequent and consecutive to the three-year firearm

specification.   The court sentenced Freeman to one year for having weapons while under

disability, to be served concurrent with his aggravated murder term.    On direct appeal, this court

affirmed his sentence of 23 years to life in prison.      State v. Freeman, 8th Dist. Cuyahoga No.

80720, 2002-Ohio-4572.

        {¶3} In the intervening years, Freeman has filed over 25 motions related to this case.

The denial of the most recent motion forms the basis of this appeal. Freeman raises three

interrelated assignments of error, challenging his sentence regarding the firearm specifications.

The gravamen of Freeman’s complaint is that the court erred because it did not impose a

sentence for his one-year firearm specification.       In light of this claimed error, Freeman also

complains that the court failed to correctly journalize his sentence to reflect the additional

one-year sentence, and that it failed to correct this error.

        {¶4} Although we find no merit to his arguments, Freeman could have challenged his

sentence on this basis on direct appeal. He failed to do so. See id.       This subsequent attempt

is barred by the doctrine of res judicata.            See State v. Saxon, 109 Ohio St.3d 176,
2006-Ohio-1245, 846 N.E.2d 824, ¶ 17-18 (“[Res judicata] serves to preclude a defendant who

has had his day in court from seeking a second on that same issue.”).

       {¶5} Even if Freeman’s challenges to his sentence were not barred, they are nevertheless

moot. Review of the record shows that at sentencing, and as directed by R.C. 2941.145, the

trial court ordered Freeman to serve his three-year term for the firearm specification “prior to and

consecutive to” his aggravated murder sentence.        As such, Freeman completely served his

sentence for the firearm specification well over a decade ago. Freeman’s challenges to his

sentence for the specification became moot after he completed the term. See State v. Bostic, 8th

Dist. Cuyahoga No. 84842, 2005-Ohio-2184, ¶ 21 (“Any appeal of a sentence already served is

moot.”).

       {¶6} Regardless of being barred as res judicata and moot, Freeman’s claims are also

meritless.   Freeman incorrectly asserts that the court failed to order the sentence for his

specification be served prior to and consecutive to the underlying offense. As stated above, this

is exactly what the court ordered.

       {¶7} Freeman erroneously argues that R.C. 2929.14 required the court to impose

consecutive sentences for both specifications. To the contrary, because both specifications were

attached to the same underlying count, by imposing a sentence for the three-year specification,

the court was statutorily precluded from imposing a sentence for the one-year specification. See

R.C. 2941.141(B); see State v. Marshall, 8th Dist. Cuyahoga No. 73522, 1999 Ohio App. LEXIS

617, 10 (Feb. 25, 1999) (“Either the one-year sentence pursuant to R.C. 2941.141 or the

three-year term under R.C. 2941.145 may be imposed for the same count.”).

       {¶8} Judgment affirmed.
       It is ordered that appellee recover of appellant costs herein taxed. It is ordered that a

special mandate issue out of this court directing the common pleas court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR